Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 7/6/2022.
Claims 1, 6, and 8-20 are pending. Claims 2-5 and 7 have been canceled. Claims 11-20 have been withdrawn. Claims 1 and 6 have been amended.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 reciting “the N+ counter doping region … is completely overlapped with a channel region between the N+ source doping region and the N+ drain doping region, wherein the channel region only has N+ doping concentration” lacks adequate support because “a channel region” is not explicitly or implicitly described in the original disclosure. The claim appears to be reciting “a channel region” as separate and distinct from the N+ counter doping region. However, according to Applicant’s disclosure, the claimed final structure of capacitor does not include “a channel region” separately from the N+ counter doping region. More specifically, in the final device structure as shown in FIG. 5, the capacitor structure includes the N+ counter doping region 110 merged with source/drain doping region 112,114. In the intermediate structure as shown in FIG. 4, a region of the p-well 102 between the source doping region 112 and the drain doping region 114 may perhaps correspond to the claimed “channel region”. However, after the dopant activation anneal (FIG. 5), the counter doping region 110 merges with the source doping region 112 and the drain doping region 114, and there is no separate “channel region” present in the final device structure in addition to the counter doping region 110. Therefore, claim 1 reciting a capacitor having the merged counter doping region and further reciting “a channel region” constitutes new matter. 
Other claims are rejected for depending on a rejected claim.
 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “the N+ counter doping region … is completely overlapped with a channel region between the N+ source doping region and the N+ drain doping region, wherein the channel region only has N+ doping concentration” renders the claim indefinite because it is unclear what is referred to by “a channel region”. Applicant’s original disclosure does not describe “a channel region”. As best understood, this may be referring to a region of the p-well 102 between the source doping region 112 and the drain doping region 114 as shown in FIG. 4. However, claim 1 further recite the N+ counter doping region 110 is merged with the source doping region 112 and the drain doping region 114, which is the resulted device structure after the dopant activation anneal as shown in FIG. 5. In FIG. 5, however, the region between the source doping region 112 and the drain doping region 114 is completely occupied by the counter doping region 110, and there is no longer “a channel region” separately present. Therefore, claim 1 appears to be reciting features that are present during different manufacturing stages. The current device claim reciting both features of the intermediate product and the final product does not clearly set forth the metes and bounds, because it is unclear if the claimed device is intended to recite the intermediate product having “a channel region” or the final product having the merged counter doping region. The intended scope of the claim is not clearly defined by the claim. 
Other claims are rejected for depending on a rejected claim.

 Claim Interpretation
Regarding the recitations to the various “N+” doping regions, Examiner understood “N+” to mean a relative dopant concentration instead of absolute dopant concentration. The term “N+” is generally understood to mean “higher” dopant concentration in comparison to some “low” dopant concentration level. However, “N+” could mean various ranges of dopant concentration levels as used in the art, and “N+” is not defined or otherwise accepted in the art to mean a specific dopant concentration value or a specific range of dopant concentration. 
Therefore, for examination purposes, an “N+” doping region is understood to define a region that is doped to have an n-type dopant concentration that is relatively “higher” than another region having a lower n-type dopant concentration level. Furthermore, two “N+” doping regions does not necessarily need to have the same doping concentration.
Such interpretation is consistent according to Applicant’s disclosure. In particular, Applicant describes forming counter doping region 110 by a first ion implantation process IP-1 (FIG. 2, ¶ 34-35), and forming source/drain doping regions 112,114 by a second ion implantation process (FIG. 4, ¶ 37). Each of 110,112,114 are exemplarily described as “N+” doped regions (¶ 30,32,37). However, the specification does not specify means of controlling the two different ion implantation processes such that the dopant concentration level in doping regions 110,112,114 are the same. Applicant’s disclosure describes subsequent performing dopant activation anneal resulting in the counter doping region 110 being merged with the source and drain doping regions 112,114 (FIG. 5, ¶ 38). It is well-known in the art that dopant activation anneal would results in outward diffusion of dopants, which is what caused the merging of counter doping region 110 and source/drain regions 112,114 as described by Applicant. It is also well-known that the outward diffusion of dopants during dopant activation anneal results in diffusion gradient such that dopant concentration decreases from the diffusion source region. More specifically, as a result of the dopant activation anneal, the dopants concentrated in regions 110,111,112 diffuse outward resulting in decreasing gradients of dopant concentration. The annotated drawings below shows schematic contours lines representing decreasing dopant gradient as a result of diffusion, where D0>D1>D2>D3>D4…

    PNG
    media_image1.png
    710
    528
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    186
    212
    media_image2.png
    Greyscale

Therefore, even if one were to assume 110,112,114 has the same exact dopant concentration level as implanted initially, the diffusion phenomenon occurring as a result of the activation anneal would cause diffusion gradient of the dopant concentration level. Thus, the merged doping regions 110, 112 and 114 as shown in FIG. 5 would in reality exhibit varying levels of dopant concentration. Therefore, claimed “N+” doping region, as understood according to Applicant’s disclosure and known knowledge in the art, at best refers to a doping region that contains a high n-type dopant concentration but could also include outwardly variations of dopant concentration. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. US 2017/0069766 A1 (Park).

    PNG
    media_image3.png
    606
    814
    media_image3.png
    Greyscale

In re claim 1, Park discloses (e.g. FIG. 6) a metal-oxide-semiconductor (MOS) capacitor 500, comprising: 
a substrate 510 comprising a capacitor forming region (FIG. 6) thereon; 
a P-type ion well 520 in the substrate 510 (¶ 37); 
an “N+ counter doping region” 533 in the P-type ion well 520 within the capacitor forming region (¶ 37); 
a capacitor dielectric layer 540 on the P-type ion well 520 within the capacitor forming region; 
a gate electrode 550 on the capacitor dielectric layer 540; 
an “N+ source doping region” 541+532 (interpreted as a “region” containing N+ doping 541) on a first (left) side of the gate electrode 550 within the capacitor forming region (¶ 17); and 
an “N+ drain doping region” 542+532 (interpreted as a “region” containing N+ doping 542) on a second (right) side of the gate electrode 550 within the capacitor forming region, wherein the N+ counter doping region 533 has a junction depth that is deeper than that of the N+ source doping region 541+532 or the N+ drain doping region 542+532, and wherein the N+ counter doping region 533 is in direct contact with the N+ source doping region 541+532 and the N+ drain doping region 542+532, and wherein the N+ counter doping region 533 is completely overlapped with the gate electrode 550 and is completely overlapped with “a channel region” (corresponding to region occupied by 533, as best understood) between the N+ source doping region 541+432 and the N+ drain doping region 542+432, wherein “the channel region” (region occupied by 533) only has N+ doping concentration.
In interpreting a “N+ doping region” as claimed, Examiner broadly understand any region that contains N+ doping can be considered a “N+ doping region”. Thus, claimed “N+ source doping region” would not distinguish over a region constituting the combination of 541 and 532 on the left side which contains N+ doping 541. Similarly, “N+ drain doping region” would not distinguish over the combination of 542 and 532 on the right side. See FIG. 6 annotated below depicting one interpretation of prior art.

    PNG
    media_image4.png
    575
    794
    media_image4.png
    Greyscale
 
Alternatively, only a part of 532 may be considered to be a portion of respective N+ source doping region or N+ drain doping region”. For example, only the portion of 532 to the left of 550 may be considered to a part of the “N+ source doping region”, and only the portion of 532 to the right of 550 may be considered to be a part of the “N+ drain doping region”, while the portions of 532 under 550 may be considered to be forming a part of the “N+ counter doping region” in combination with N+ doping 533. See FIG. 6 annotated below for another interpretation of prior art.

    PNG
    media_image5.png
    575
    794
    media_image5.png
    Greyscale

Furthermore, N+ is a relative term that does not imply specific degree of doping concentration. A region containing 532 (n-) is more heavily n doped than n-- or p doped, and is thus considered a “N+ region” in comparison to, e.g. an n-- or p doped region. E.g. 532 may be considered N+ relative to p-type region 520. 

In re claim 6, Park discloses (e.g. FIGs. 3 & 6) wherein the N+ counter doping region 533, the N+ source doping region 541+532, and the N+ drain doping region 542+532 are electrically connected to a lower voltage (ground applied to terminal B, ¶ 33), and wherein the gate electrode 550 is electrically connected to a high voltage (+Vg applied to gate terminal G, ¶ 33), thereby constituting a capacitor across the capacitor dielectric layer 540 (¶ 43). 

In re claim 9, Park discloses (e.g. FIG. 6) wherein the capacitor dielectric layer 540 is a core oxide layer (¶ 41).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1 and 9 above, and further in view of Esmark et al. US 2007/0034959 A1 (Esmark).
In re claim 8, Park discloses the MOS capacitor (FIG. 6) is formed in a p-type substrate 510 (¶ 37). Park does not explicitly disclose the material of the substrate. However, Esmark teaches a MOS capacitor 12 formed in a p-type silicon substrate 14 (¶ 32). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Park’s p-type substrate using silicon as taught by Esmark since silicon is a well-known conventional semiconductor substrate used for its known and established semiconductor characteristics. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 

In re claim 10, Park discloses the MOS capacitor (FIG. 6) including an oxide capacitor dielectric layer 540 (¶ 41). Park does not explicitly disclose the oxide layer has a thickness less than 58 angstroms.
Esmark discloses (FIG. 1) a MOS capacitor 12 having an auxiliary doping region 26 between the source and drain region 22,24 and a gate oxide 28 as the capacitor dielectric, wherein the dielectric 28 comprises silicon dioxide or high-k material and has a thickness of 2 nm (¶ 35). Esmark disclose the use of auxiliary doping region in the channel region allows the capacitor dielectric to be made thin to obtain high capacitance (¶ 12,19). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Park’s MOS capacitor dielectric 540 to have a thickness that is less than 58 angstroms, e.g. 2 nm (20 angstroms) as taught by Esmark to form a thin dielectric layer 112 for achieving high capacitance.

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.
Regarding claims rejected over Park, Applicant argues Park fails to teach a “channel region” having only N+ doping concentration since the channel region 543 includes n- regions 532 and n+ region 533 (Remark, pages 6-9).
This is not persuasive. The claimed “channel region” is indefinite and lacks support as explained in details in § 112 rejections above. Applicant’s FIG. 5 shows the final device structure comprising a counter doping region 110 that is merged with source doping region 112 and drain doping region 114. There is no clear indication of what is intended to mean by the “channel region”. Thus, “a channel region”, as best understood, correspond to a region that is occupied by the “counter doping region” 110 in the final structure of the device. Park teaches a MOS capacitor comprising an N+ counter doping region 533 which correspond to a “channel region” as best understood. The “channel region” corresponding to the region that is doped to form 533 is between the source doping region and the drain doping region, and the “channel region” only has N+ doping concentration (i.e. only N+ is present in the “channel region”). Thus, Park teaches the all the limitations recited in the claims. 
The marked up drawings below illustrate two alternative mappings of the prior art teaching the claimed elements.

    PNG
    media_image6.png
    684
    794
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    684
    794
    media_image7.png
    Greyscale


Interpretation 1 
As detailed in the rejection above, an “N+ doping region” is broadly interpreted to be a region that contains N+ doping as is consistent with Applicant’s disclosure as explained under “claim interpretation” above. 
A region corresponding to 541 and 532 contains N+ doping 541 and is thus considered an “N+ source doping region”, a region corresponding to 542 and 532 that contains N+ doping 542 is considered an “N+ drain doping region” (left annotated drawing above). Similarly, a region containing 533 and parts of 532 may be considered an “N+ counter doping region” (right annotated drawing above).
Interpretation 2
Alternatively, “N+” is a relative term that does not imply specific degree of doping concentration. As broadly understood, “N+” means more heavily n doped than something. A region containing 532 (n-) is more heavily n doped than n-- or p doped. Thus, 532 is considered a “N+ region” in comparison to, e.g. an n-- or p doped region (e.g. relative to p-type region 520). Therefore, combination of 541+532 constitutes an “N+ source doping region”, and combination of 542+532 constitutes an “N+ drain doping region” (left annotated drawing above). Similarly, a combination of 533 with parts of 532 may be considered an “N+ counter doping region” (right annotated drawing above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815